 ARGENTUM MINING COMPANY OF NEVADA439and is engaging in unfair labor practices within the meaning of Section 8(a) (3) and(1) of the Act.4.By soliciting employees to reveal information concerning union activities oftheir fellow employees and to revealthe identityof employeeswho haveengagedin activities in behalf of the Union,the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (1) ofthe Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.6.Theallegations of the complaint with respect to unlawful discrimination againstPeggy J. Denny and Roma J.Wells have not been sustained.[Recommendations omitted from publication.]Argentum Mining Company of NevadaandHod Carriers,Labor-ers,Miners,Maintenance and ProductionWorkers, LocalUnion No. 169, International Union of Hod Carriers and Com-mon Laborers,AFL-CIO,and International Union of Operat-ing Engineers,Local Union No.12,AFL-CIO, Jointly.CaseNo. 20-CA-1693.October 25, 1960DECISION AND ORDEROn February 11, 1960, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, insofaras they are consistent with our decisionherein.The essential facts are as follows :For approximately 2 years prior to the instant hearing, the Re-spondent was engaged in the mill processing of silver from ore at itsmining location near Mina, Nevada.The ore that was processedoriginated mainly from a large stockpile located on the premises nearthe mill.' Inasmuch as the record,exceptions,and brief adequately present theissues and posi-tions of the parties, the Respondent's request for oral argument is denied.129 NLRB No. 53. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 14, 1959, Robert Westfall,a representativeof the Operat-ing Engineers, visited Respondent's premisesand informed GeneralSuperintendent James Goldsworthy that he intendedto organizethe employees.There was no objection from Goldsworthy.On July21, 1959, Westfall returned with another representative of the Operat-ing Engineers and a representative of the Laborers Union. It wastheir intentionto organizethe Respondent's employees within theirrespectivejurisdictions.On this July 21 visit, the representativestalked with Goldsworthy and informed him of their plans to obtainauthorization cards from the employees.Again Goldsworthy madeno objection.The union representatives first went to the mill area. Seeing onlyone employee at work there, they proceeded on to the Northern Bellemine shaft which the Respondent was then in the process of en-larging.At the mine shaft, the union representatives obtained au-thorization cards from seven of the nine persons at work at the minesite that day.2Those who signed were Mine Superintendent JohnGlennon, Engineer Earl Treloar, and laborers William Schjoth (ahoist man), Ray L. Skaggs, Fred Mappin, Ted R. Deal, and LeRoyGoodhue. Laborers Hunter and Runde were asked to sign authoriza-tion cards, but they refused.With the exception of Treloar, all signedtheir cards in the presence of Glennon.Later that day, the union representatives obtained authorizationcards from 10 other employees, 8 of whom were apparently at workon the Respondent's mill expansion construction program.Theseeight were welders Willard Edison (who also served as a supervisorover the construction employees in Glennon's absence), Alfred Barry,and Paul Jones, and laborers LeRoy Taylor, John A. Phillips, LouisAllen Penrod, Maurice Adams, and Harold Huff. The other twoemployees who signed authorization cards were John J. Manfredi andDavid Millard, both of whom worked on the crusher operation underthe supervision of Mill Superintendent Williams.The number of authorization cards thus obtained on July 21 totaled17.That evening, Hancock, a special assistant to Eugene S. Gates,the generalmanager, calledthe latter in Salt Lake City, Utah, andinformed him that the Unions were organizing the employees.The following day, July 22, Gates arrived at the mine from Utahby chartered plane.A meeting was held in an office on the premises,attended by Gates, Goldsworthy, Mine Superintendent Glennon, MillSuperintendent Williams, Carl Earl (a company official),and Han-cock.Following the meeting, Gates had final paychecks preparedfor 12 employees-Manfredi, Schjoth, Taylor, Millard, Phillips,2A 10th employee--Clark-who apparently worked at the mine shaft, was off that dayand it does not appear that any attempt was made to obtain an authorization cardfrom him. ARGENTUM MINING COMPANY OF NEVADA441Skaggs, Mappin, Deal, Penrod, Adams, Goodhue, and Huff. As indi-cated above, all 12 were among the 17 who had signed authorizationcards.All 12 were discharged later that day.Three of the twelve-Manfredi, Taylor, and Adams-were rehiredalmost immediately.Adams was given a job in the mill; Manfrediwas rehired when he told Gates he was satisfied with his job; andTaylor was rehired when he explained to Gates that his dissatisfactionwith his job was that he had not been getting the pay promised him.Gates not only gave him the promised higher rate, but made that rateretroactive.'For the most part, the 12 discharged employees were given eco-nomic reasons as the cause for their discharge.However, oneemployee-David Millard-credibly testified that he was told by Gatesthat "he [Gates] didn't want anybody that wasn't satisfied" and thathe "didn't want no union and wasn't going to have no union."That evening, Mine Superintendent Glennon told dischargees Map-pin, Deal, and Goodhue that Gates' decision to discharge them "justdropped out of the clear sky" and that he "didn't have any inkling"there would be a layoff.It is the position of the Respondent that the discharges of theNorthern Belle mine and the construction employees were for economicreasons, and that David Millard was discharged because he was anunsatisfactory employee.Goldsworthy testified that he was employedby the Respondent on June 25, 1959, as general superintendent.Atthat time, the Respondent's mill had a 165-ton capacity and was beingsupplied with ore coming entirely from stockpiles accumulated duringearliermining operations.When Goldsworthy was employed, theRespondent had underway (1) a construction program which wouldenlarge substantially the mill's capacity, and (2) a program of re-opening, repairing, and enlarging the Northern Belle shaft.Accord-ing to Goldsworthy, he decided around July 1 that the NorthernBelle mine would not produce sufficient quantities of ore to justify itsreopening. It was Goldsworthy's opinion that the Respondent shouldundertake an open-pit operation, and he recommended this to Gates.Also according to Goldsworthy, around July 14, Gates "indicated"his agreement with Goldsworthy on the open-pit operation.Againaccording to Goldsworthy, about this same time he recommended toGates that the construction work be contracted out. It is the Respond-ent's contention that on July 22 the final decision to close down themine shaft and to curtail construction was made, and that this decision3As to Manfredi, Taylor, and Adams, the complaint alleged that the Respondent dis-criminatorily threatened them with discharge in violation of Section 8(a) (1).The TrialExaminer found that while the record would support a finding that these three were actu-ally discharged, it would not support a finding of threatened discharge as allegedAs noexceptions were taken to the Trial Examiner's findings in this respect, we adopt thempro forma. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDnecessitated the discharge of the mine and construction employees.As to Millard,who on July 22 was working on the crusher in the milloperation,the Respondent contends that this employee was dischargedbecause he failed to maintain his equipment properly.It is the position of the General Counsel that the reasons advancedby the Respondent for the discharges are in each instance a pretext,and these employees were in fact discharged to thwart the Union'sorganizational efforts and discourage membership in those labor or-ganizations.As did the Trial Examiner, we find that the recordclearly supports the General Counsel's position.As to the reasons advanced by the Respondent for halting work onthe mine shaft and undertaking an open-pit operation,it is to be notedthat as of July 22 Goldsworthy only had an opinion that an open-pitoperation would be possible.It was not until after July 22 that theRespondent established a drilling program to determine whetheropen-pit mining would be economically feasible. It is also to benoted that as of July 22 the Respondent had expended approximately$19,000, exclusive of wages, in the development of the mine shaft.Notwithstanding this sizable investment,and notwithstanding theunproved worth of open-pit mining,the Respondent suddenly decidedto abandon the one project and undertake the other.It is to be stillfurther noted that the mine superintendent himself had neither beenconsulted nor advised prior toJuly 22of any intended change inoperations.As noted above,Glennon told employees that "it justdropped out of the clear sky." In these circumstances,we reject theRespondent's contention that the mine closing decision made on July22 was motivated by economic considerations.As to the decision affecting the construction workers, the Respondentoffered no explanation other than Goldsworthy's bare opinion thatthe Respondent would probably be better off if the construction workwere contracted out.Presumably,the Respondent still intended tocomplete the mill expansion program under plans then formulated,yet it had not undertaken to have that work done by independent con-tractors when the July 22 decision was made.There is another factor which makes implausible the Respondent'sassertion that it was motivated by economic considerations. In thecase of construction laborer LeRoy Taylor, Gates first discharged, thennot only immediately rehired him at a higher rate of pay,but madethat higher rate retroactive.The singular treatment of Taylor evi-dences that Gates was not so much concerned with economy as he waswith correcting what was obviously the reason for Taylor's dissatisfac-tion with the Respondent.With respect to the discharge of Millard,Gates assigned the frequentbreakdowns of cat loader equipment due to faulty maintenance asthe reason therefor.However, Gates admittedly did not know ARGENTUM MINING COMPANY OF NEVADA443whether Millard was the one responsible for those breakdowns.More-over, as to one incident of faulty maintenance stressed by Gates asprovoking Millard's discharge because it resulted in costly repairs,Goldsworthy testified that the claimed damage did not occur untilafterMillard's discharge.In these circumstances, we are convinced that the reasons advancedby the Respondent for the discharges were not the real reasons.Onthe other hand, the record clearly establishes, as contended by theGeneral Counsel, that in directing the discharges Gates was motivatedby a desire to quash the employees' efforts to obtain unionrepresentation.As indicated above, when the Unions undertook their organizingefforts on July 21, no objection was raised by top supervisory officials.In fact, Mine Superintendent Glennon himself signed a card, and anumber of employees signed theirs in Glennon's presence.However,when Gates learned of the Unions' efforts, he chartered a plane, flewto the mine site, and held a hurried meeting. This meeting resultedin Gates' discharge of most of those who had signed authorizationcards.Only five out of all who had signed cards were not involvedin Gates' discharge action, and it is also to be noted that one of thesefive was the mine superintendent and the other four, unlike the dis-chargees, were relatively skilled employees.On the other hand, em-ployees who had not signed were retained.Thus, Hunter, Kunde,and Clarke, who were then working at the Northern Belle mine shaftbut who had not signed cards, were not discharged. It should alsobe noted that subsequent to the discharges other employees were hiredfor work under Glennon's supervision.One (Buff rem) was hired 8days after the date of the discharges and two others (Webber andBovard) were hired about 2 weeks later.We think it significant thatthese new hires apparently possessed no more skills than those dis-charged on July 22.All of these circumstances, the quickness withwhich Gates moved upon learning of the Union's activities, the factthat only union card signers were discharged, and the fact that otheremployees were hired shortly after the discharges, strongly evidencesthat Gates' real purpose was to defeat the Unions.Particularly en-lightening as to this unlawful purpose is Gates' statement to Millardat the time of Millard's termination interview that Gates did not wantand was not going to have a union. On the basis of the entire record,including this clear expression of union animus, we are convinced thatthe Respondent discharged these employees because they had signedunion authorization cards.Accordingly, we find, in agreement withthe Trial Examiner, that the Respondent discriminatorily dischargedJohn Phillips, Ted R. Deal, William Schjoth, David Millard, Ray L.Skaggs, Fred Mappin, Louis Penrod, LeRoy Goodhue, and HaroldHuff, and thereby violated Section 8(a) (3) and (1) of the Act. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Specifically,we have found that the Respondent discriminatedagainst John Phillips, Ted R. Deal, William Schjotli, David Millard,Ray L. Skaggs, Fred Mappin, Louis Penrod, LeRoy Goodhue, andHarold Huff in order to discourage union activities.We shall, there-fore, order that the Respondent offer them immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges, and makeeach whole for any loss he may have suffered because of the discrimi-nation against him, by payment of a sum of money equal to the amounthe normally would have earned as wages from the date of his dis-charge to the date of offer of reinstatement, less his net earningsduring said period, with backpay computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth Company,90 NLRB 289. We shall also order the Respondent to make available,upon request, payroll and other records to facilitate the checking ofthe amounts of backpay due.Since the violations of the Act which the Respondent has committedare related to other unfair labor practices proscribed by the Act, andthe danger of their commission in the future is reasonably to be an-ticipated from its past conduct, we shall order that the Respondentcease and desist from infringing in any other manner upon the rightsguaranteed by the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Argentum Mining Com-pany of Nevada, its officers, agents, successors, and assigns, shall :1.Cease and desist from:(a)Discouraging membership in, or lawful activities on behalf of,Hod Carriers, Laborers, Miners, Maintenance and Production Work-ers, Local Union No. 169, International Union of Hod Carriers andCommon Laborers, AFL-CIO, and International Union of Oper-ating Engineers, Local Union No. 12, AFL-CIO, or any other labororganization, by discriminatorily discharging any of its employees, orin any like or related manner discriminating in regard to their hireor tenure of employment or any terms or conditions of theiremployment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formor join labor organizations, to assist the above-named or any other ARGENTUM MINING COMPANY OF NEVADA445labor organization,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, and torefrain from all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to John Phillips, Ted Deal,LeRoy Goodhue,HaroldHuff,FredMappin, David Millard, Louis Penrod,William J.Schjoth, and Ray Lewis Skaggs immediate and full reinstatement totheir former or substantially equivalent positions,without prejudiceto their seniority or other rights and privileges.(b)Make whole the above-named for any loss of wages in accord-ance with the Board's policy set forth in F.W.TVoo7rworth Company,90 NLRB 289, in the manner set forth in the section herein entitled"The Remedy."(c)Preserve and, upon request,make available to the Board or itsagents, for examination and copying,all payroll records, social se-curity payment records, timecards,personnel records and reports, andall other records necessary to analyze the amounts of backpay dueunder the terms of this Order.(d)Post at its premises where the milling and mining operationsare carried on, copies of the notice attached hereto marked "Ap-pendix."'Copies of said notice,to be furnished by the RegionalDirector for the Twentieth Region, shall,after being duly signed bythe Respondent's representative,be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith.i In the event that this Order is enforced by a decreeof a UnitedStates Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant,to a Decreeof the UnitedStates Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decisionand Orderof the National Labor RelationsBoard, and in order to effectuate the policiesof the Act,as amended,we herebynotify our employees that :WE WILL NOT discourage membership in, or lawful activitieson behalf of,Hod Carriers,Laborers,Miners,Maintenance and 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDProduction Workers, Local Union No. 169, International Unionof Hod Carriers and Common Laborers, AFL-CIO, and Interna-tional Union of Operating Engineers, Local Union No. 12, AFL-CIO, or any other labor organization, by discriminatorily dis-charging any of our employees, or in any like or related mannerdiscriminating in regard to their hire or tenure of employment orany terms or conditions of their employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form or join labor organizations, to assist theabove-named or any other labor organization, to bargain collec-tively through representatives of their own choosing, or to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities.WE WILL offer to the following named employees immediate andfull reinstatement to their former or substantially equivalent posi-tionswithout prejudice to their seniority or other rights andprivileges :John PhillipsDavid MillardTed DealLouis PenrodLeRoy GoodhueWilliam J. SchjothHarold HuffRay Lewis SkaggsFred MappinWE WILL make whole the above-named employees for any lossof pay incurred by them as a result of their discriminatorydischarge.ARGENTUM MINING COMPANY OF NEVADA,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the datehereof,and must notbe altered, defaced, or covered by anyother material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceedingwas held in Hawthorne,Nevada, on November 19 and20, 1959.The issues concern thethreatened discharge of three employees for union activitiesand the discharge of nine additional ones for allegedly participating in concertedactivitieswith the labororganizations involved.The ArgentumMiningCompany ofNevada herein is called Respondent,and thetwo unions designated as Hod Carriers,Laborers,Miners,Maintenance and ProductionWorkers, Local UnionNo. 169, In-ternationalUnion of Hod Carriersand CommonLaborers, AFL-CIO,'and Interna-tionalUnion of Operating Engineers,Local Union No. 12, AFL-CIO, are hereinsometimescalled the Union.''Prior to the close of the hearing it was agreed between the General Counsel andcounsel for Respondent that the Respondent might submit documentary material which ARGENTUM MINING COMPANY OF NEVADA447From my observation of the witnesses,consideration of Respondent's brief, andupon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRespondent is an Arizona corporation with its principal office in Phoenix,Arizona.At all times material herein Respondent has been engaged in the mining and millingof silver ore in its mine-mill operation southwest of Mina, Nevada.During thecalendar year ending December 31, 1958,Respondent purchased materials of a valuein excess of $50,000 which originated outside the State of Nevada.Respondent isengaged in commerce within the meaning of the Act.II.LABOR ORGANIZATIONS INVOLVEDHod Carriers,Laborers,Miners,Maintenance and Production Workers, LocalUnion No. 169, International Union of Hod Carriers and Common Laborers, AFL-CIO, and International Union of Operating Engineers,Local Union No. 12, AFL-CIO, are labor organizations within the meaning of the Act .2III.THE UNFAIR LABOR PRACTICESA. Background eventsFor approximately 2 years prior to the hearing Respondent has been engaged inmining and processing of silver ore near Mina, Nevada.The ore to be processedin Respondent'smill originates mainly from a large stockpile of ore which is pres-ently on the premises of Respondent.Ore is also available from a vertical mine shaftaswell as open-pitmining which commenced some 2 or 3 weeks prior to theinception of this present hearing.On July 14, 1959,Robert Westfall,a representative of the operating engineers,visited Respondent's premises and informed Superintendent James Goldsworthy thathe intended to organize the employees.On July 21, 1959, Westfall returned withLouis Paley, a representative of the Laborers Union, and also a Mr. Baldwin, whowas a member of the executive board of the Operating Engineers.The record re-flects that the Operating Engineers and the Laborers would jointly organize opera-tions within their jurisdictions and also would jointly submit petitions for representa-tion or an election to the National Labor Relations Board.On this occasion the Operating Engineers representative obtained 10 authorizationcards and the representative of the Laborers Union obtained 7.On July 27, 1959,Eugene S. Gates, general manager of Respondent,flew into thepremises where the mine and mill are located and on this day discharged John Phil-lips,Ted Deal, LeRoy Goodhue, Harold Huff, Fred Mappin, David Millard, LouisPenrod, William J. Schjoth, and Ray Lewis Skaggs.3All of the individuals dischargedhad signed authorization cards on July 21.4The balance of the cards were signedduring the lunch period where Superintendent John Glennon was eating with a groupof men and later where construction work was being done. Paley's testimony wassubstantially the same as Westfall's with respect to obtaining the signatures on theauthorization cards .5would be admitted only upon the approval of the General CounselThe General Counselhas objected to the admission to the documents marked "Respondent's Exhibits Nos. 2eand 2g," and because of this objection of the General Counsel and the arrangement forthe submission of this material, these two documents will not be considered in the resolu-tion of this caseHowever, in view of the General Counsel's lack of objection, Respond-ent's Exhibits Nos. 2a through 2i, with the exception of 2e and 2g, are now admittedinto evidence as part of this record2The complaint alleges and the answer admits the status of labor organizations in-volved and the fact that Respondent was engaged in commerce within the meaning ofthe Act,as well asthe jurisdictional facts3This complaint is amended to correct "Shaggs" to "Skaggs4In addition to obtaining the signatures of the 12 individuals named in the complaint,there were also obtained authorization cards from John Glennon, the superintendent ofthe mine, Earl Treolor, an electrician, Alfred Barry and Paul Jones whose authorizationcards indicate they were welders, and a Willard Edison who was also shown to be awelder on his authorization card, and who, according to Glennon, acted in a supervisorycapacity when Glennon was absent5Mill Superintendent Williams testified that Gates stated at the meeting of July 22,1959, that Hancock had told him of theunion organization in a telephone conversation 448DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the morning of July 22, 1959, General Manager Gates, Carl Earl, an officerand director of the Company, James Goldsworthy, John Glennon, and Roy Williams,the superintendent of mill operation, engaged in conferences where the subject ofunion organization was one of the topics discussed.This conference was ended byGates and his assistant, Hancock, driving into Hawthorne to draw paychecks forJohn J. Manfredi, LeRoy Taylor, John Phillips, Ted Deal, LeRoy Goodhue, HaroldHuff, Fred Mappin, David Millard, Louis Penrod, William J. Schjoth, Ray LewisSkaggs, and Maurice Adams.B. The issuesThe General Counsel contends that Gates threatened to discharge John J. Man-fredi,Maurice Adams, and LeRoy Taylor because of union activities and did dis-charge John Phillips, Ted Deal, LeRoy Goodhue, Harold Huff, Fred Mappin, DavidMillard, Louis Penrod, William J. Schjoth, and Ray Lewis Skaggs for their unionactivities.Respondentdeniesthiscontention.C. The evidenceEugene Gates was the general manager of Respondent.Under him was GeneralSuperintendent James Goldsworthy.Carl Earl was a stockholder and secretary-treasurer of the corporation. John Glennon and Roy Williams were superintendentsunder Goldsworthy, Glennon having charge of the mine and construction operationsand Williams having charge of the milling aspect of Respondent's operations.On July 21, 1959, Clarke, one of the mine crew, was not at work.Mappin, Good-hue, Deal, Skaggs, and an employee named Hunter worked in the mine shaft. Kundeand Clarke worked on the surface in connection with the mining operation. Schjothwas the mine hoist engineer. Skaggs, Mappin, Deal, Goodhue, and Schjoth at leastsigned union organization cards in the presence of Glennon on July 21, 1959.Kundeand Hunter did not.Glennon testified that he told Gates on July 22, 1959, thatpractically everyone had signed cards.Other members of Glennon's crew who wereconstructionworkers who signed cards on July 21 were John Phillips, MauriceAdams, and Louis Penrod.The three men in Williams' mill crew who signed union cards on July 21, 1959,were LeRoy Taylor, John Manfredi, and David Millard.Millard credibly testified that when he went into the office on July 22, 1959, toreceive his terminal pay, Gates informed him that he was a good worker and thathe was cutting down on expenses. Then Gates said that he did not want a union andwas not going to have one.6According to Gates, after a meeting at the site of the mill on July 22, 1959, it wasconcluded to terminate Manfredi, Adams, Taylor, Phillips, Deal, Goodhue, Huff,Mappin, Millard, Penrod, Schjoth, and Skaggs.Gates went into Hawthorne anddrew checks to pay off these men. Taylor and Adams testified for Respondent,while Manfredi did not testify at all.According to Taylor, Gates asked him whyhe was dissatisfied and Taylor said he should be getting additional pay to whichGates agreed.Adams testified that when Gates came to his home on the eveningof July 22 he was given his terminal check and then followed Gates to his car andwas given a job at the mill.Goldsworthy testified that shortly after June 25, 1959, when he went to workfor Respondent, he had recommended open-pit mining and that on July 14 Gateshad definitely indicated his willingness to accept this recommendation.Respondent's general position was that the reduction in force was because ofeconomic reasons to curtail the expense of developing the mine shaft and getcheaper ore, in addition to the existing stockpile, from open-pit mining.Goldsworthyadmitted that it was not until November that tests proved open-pit mining to beeconomically feasible, that he had not personally been in the mine shaft, and thatRespondent still planned on getting ore from a vertical shaft.D. Analysis of evidenceThe decision to terminate 12 men on July 22, implemented to the extent of draw-ing their terminal checks, is consistent with the credited testimony of Millard thatthe previous evening.Gates denied this statement.However, the record Shows thatHancock acted as the general assistant to Gates, that he was supposed to meet him atthe plane on the morning of July 22,and that he drove him in to the bank at Hawthorneon that afternoon.Williams is credited, as his testimony is more compatible with theensuing events of July 22,1959, in connection with the actions of Respondent.This was denied by Gates, Glennon,and Earl.These denials lack plausibility in thelight of the additional evidence which will be discussed herein. ARGENTUM MINING COMPANY OF NEVADA449Gates was determined not to have a union, as their termination would leave onlyfour nonsupervisory personnel in the employ of Respondent who had signed unionauthorization cards.Respondent offered testimony that the reduction in force as to eight men was dueto an economic decision not to spend additional money on the shaft at that timebut to get ore instead from an open-pit mining method. In the case of the ninthman, Millard, his discharge was attributed to faulty maintenance of equipment.The force of the statistics in selecting for discharge only those who had signedunion authorization cards as an indication of antiunion motivation is fortified byseveral other aspects of the record.Millard's alleged failure to put an oil pan on equipment was stressed by Gatesas a reason for his discharge as it resulted in costly repairs.Yet Goldsworthytestified the claimed damage did not occur until after Millard's discharge.Of the people working at the mine only the two who had not signed union cardswere not discharged.The retention of Manfredi, Taylor, and Adams after drawing their terminalchecks, by Gates, is not consistent with the claimed economic reason for reducingpersonnel on July 22, 1959.The record is silent with respect to any necessity of terminating the constructionpersonnel under Glennon.7The record shows several replacements in Glennon'screw after July 22, 1959.Williams, the mill superintendent, informed Manfredi and Millard they werefired as he hadreplacementsfor them.Goldsworthy, the general superintendent, testified that he had recommended toGates as early as July 1, 1959, that open-pit mining be attempted.Yet the recordshows that miners were employed in the shaft through July 22, 1959, with a minerbeing hired on July 13, 1959.Goodhue's testimony that Glennon told him the layoff was -a "surprise"-"out ofa clear sky" is credited.Secretary-Treasurer Earl testified that economics dictated the layoff.His denialthat he had considered union organization as a potential economic problem lackspersuasion.The decision to temporarily abandon work on the shaft mine cameafter approximately $75,000 had been expended on it and the open-pit tests foreconomic mining operations were not completed until about November 1, 1959.On the basis of the above it is found that John Phillips, Ted Deal, LeRoy Goodhue,Harold Huff, Fred Mappin, David Millard, Louis Penrod, William J. Schjoth, andRay Lewis Skaggs were discharged because of their attempts to engage in concertedunion activity for the purpose of collective bargaining by signing union authorizationcards.8IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.CONCLUSIONS OF LAW1.Hod Carriers, Laborers, Miners, Maintenance and Production Workers, LocalUnion No. 169, International Union of Hod Carriers and Common Laborers, AFL-7 The mill expansion was underway on July 22, 1959, and the record facts point to theprobability that the construction personnel were still needed even though the mine workwas stopped.8In view of the scope of proposed remedy It is regarded as unnecessary to distill fromthis record a finding on the question as to whether Gates threatened to discharge Manfredi,Taylor, and Adams, as alleged in the complaint. It is clear that Mill SuperintendentWilliams told Manfredi and Taylor they were discharged.The only testimonial evidenceof the reason for their continuing to work comes from Gates and Taylor which con-troverts the allegation of threatened discharge.Also in the case of Adams, Gates told him he was terminated and then in a matter ofmoments rehired him.Although the record would support a finding these three men were discriminatorily dis-charged, I am not persuaded that evidence of actual discharges as occurred here supports:a charging allegation of threatened discharges.586439-61-vol. 129-30 450DECISIONSOF NATIONALLABOR RELATIONS BOARDCIO, and International Union of Operating Engineers, Local Union No. 12, AFL-CIO, are labor organizations within the meaning of the Act.2.By discriminating in regard to the hire and tenure of employment of its em-ployees, thereby discouraging membership in the above labor organization,Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) and (1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofthe Act.[Recommendations omitted from publication.]Gray, Rogers, Graham&OsborneandMadison Earl CarrithersandAlbert Ellis Hartley,Jr.andLocal No. 189, AmericanFederation of Technical Engineers,AFL-CIO.CasesNos.19-CA-1799, 19-CA-1800, and 19-CA-1799-2.October 25, 1960DECISION AND ORDEROn March 31,1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board' has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations, except as modified herein.1.We agree with the Trial Examiner that the Respondents areengaged in a business affecting commerce within the meaning of theAct and that the assertion of jurisdiction thereof is warranted.TheRespondents are engaged in the business of architecture, engineering,and land surveying at Fairbanks, Alaska.During 1959, they per-formed services valued at $35,482 for the U.S. Corps of Engineers,Ladd Air Force Base, and Eielson Air Force Base. In addition, serv-ices connected with airstrips were performed for Alaska's Interna-tional Airport and the Alaska Department of Aviation, which werevalued in excess of $18,000 and $26,000, respectively.Upon the entirerecord, we find that the Respondents' operations exert a sufficientimpact on national defense to justify our exercising jurisdiction inthese cases.21Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins]'Ready MixedConcreteifMaterials,Inc.,122 NLRB 318.129 NLRB No. 52.